Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeffryes et al. (US 2018/0135402).
	With respect to claim 1, Jeffryes et al. disclose a method for detecting a stall of a mud motor during drilling, the method comprising: providing a drilling mud (114) to a mud motor (160) from a drilling mud system during drilling of a wellbore to a drill bit (170) powered by the mud motor; providing a plurality of differential pressure values (412) of the drilling mud to a stall detection system (see paragraph 6); determining, by the stall detection system, that (i) a differential pressure value is at or above a first threshold value (see paragraph 37) and (ii) remains at or above the first threshold value for a minimum of a first predetermined time period (see paragraph 39), wherein the first threshold value is based on an operating pressure rating for the mud motor (see paragraph 39, wherein when the measured rate of pressure is above a level, it is assumed that the mud motor has stalled, thus above a pressure rating of the motor, 
With respect to claim 5, Jeffryes disclose further comprising the step of providing, by the stall detection system, a signal indicating a mud motor stall to at least one control system (600) for at least one item of equipment of a drilling rig that is drilling the wellbore (see paragraph 45).
With respect to claim 6, Jeffryes disclose wherein the at least one item of equipment is at least one of a top drive, a drilling mud pump (112), a hoist, and a display for an operator.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeffryes et al.
	With respect to claims 2-3, Jeffryes et al. is silent as to the threshold values.  It would have been obvious to one having ordinary skill in the art at the time of the .

Allowable Subject Matter
5.	Claims 7-30 allowed.

6.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	With respect to claim 1, Applicant’s arguments and amendments filed 7/19/21, with respect to the rejection(s) of claim(s) 1-6 under Edbury have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeffryes, as noted above.
With respect to claims 7-10 and 16-30, Applicant’s amendments have overcome the prior art rejections.  Claims 11-15 were previously allowed.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicole Coy/Primary Examiner, Art Unit 3672